Citation Nr: 1644036	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for kidney disease, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1989 to September 1989 and from January 1990 to May 1990 and in the United States Coast Guard from November 2001 to April 2002.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran appeared at a videoconference hearing at the RO in July 2016 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 


FINDINGS OF FACT

1.  In March 2008, the RO issue a rating decision denying entitlement to service connection for hypertension.  In April 2008, VA received the Veteran's notice of disagreement and request for a De Novo Review.  In June 2008, a statement of the case was issue that considered all new arguments and evidence summited by the Veteran.  The claim remained denied.  The statement of the case was not appealed and new and material evidence was not received during the appeal period following the statement of the case.  

2.  The evidence received since the June 2008 statement of the case regarding the Veteran's hypertension is new and raised the reasonable possibility of substantiating the claim for service connection for hypertension. 

3.  The Veteran was diagnosed with hypertension with at least three ratings of diastolic pressure at or exceeding 100 mm within one year of the end of his period of active duty ending in April 2002.  

4.  The Veteran was diagnosed with chronic kidney disease in April 2010.

5.  The Veteran's kidney disease is caused by his hypertension.


CONCLUSION OF LAW

1.  The March 2008 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received, thus, the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, (2015).

3.  The criteria to establish presumptive service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria to establish secondary service connection for kidney disease have been met.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for hypertension and to grant the applications for entitlement to service connection for hypertension and kidney disease  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Petition to Reopen

In August 2007, VA received the Veteran's original claim for entitlement for service connection for hypertension.  The claim was denied by a May 2008 rating decision.  The Veteran submitted a notice of disagreement in April 2008.  In June 2008, a De Novo Review of all evidence was performed and a statement of the case denying the claim was issued.  The Veteran did not file a formal appeal or submit new and material evidence during the appeal period following the denial.  He did not assert there was clear and unmistakable error in the statement of the case.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

In October 2010, VA received additional records regarding the Veteran's hypertension.  This was interpreted as a request to reopen the prior claim for service connection for hypertension.  A September 2011 rating decision denied the request to reopen.  The Veteran filed a notice of disagreement in October 2011.  A statement of the case was issued in October 2012.  The Veteran perfected an appeal to the Board with a VA Form 9 in November 2012.  The Veteran also summited additional medical records.  A supplemental statement of the case was issued in December 2015. 

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the March 2008 rating decision and June 2008 statement of the case, the Veteran has provided additional medical records, including records from Kaiser Permanente from November 2002 through March 2003 that documented diastolic blood pressure ratings of 100 mm consistently and a diagnosis of hypertension.  This evidence is new because it was not received before nor considered in the June 2008 statement of the case.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's hypertension.  In particular, the new medical records document a diagnosis of hypertension and test results that were not previously considered.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

Service Connection for Hypertension

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including hypertension, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For chronic disorders shown as such in service, so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).

Hypertension is rated under Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Here, evidence of a current disability is uncontroverted.  Treatment records indicate that the Veteran was treated for hypertension at HealthSpan Bedford from December 2006 through October 2015 and records from as recent at May 2016 indicate treatment for hypertension at St. Vincent Charity Medical Center.  Therefore, the Veteran has satisfied the first prong of service connection. 

The Veteran's hypertension is presumed to have been incurred in service because it manifested within a year of his separation from service at a compensable level.  The Veteran's last verified period of active duty ended in April 2002.  In November 2002, the Veteran was diagnosed with hypertension at Kaiser Permanente.  Records from November 2002 through March 2003 showed blood pressure readings of 148/100, 140/100, 120/100, 130/100, and 138/100.  These readings show that during that period of time, the Veteran's diastolic readings were predominantly 100 or more.  This met the criteria for a compensable, 10 percent, disability rating.  As this was within one year of service, the Veteran's hypertension is presumed to have been incurred in service. 

As hypertension is a chronic disease under 38 C.F.R. § 3.309 and the evidence is sufficient to presume that the Veteran's hypertension was incurred in service, his current diagnosis of hypertension is presumed to be service connected.  This establishes the last element, a nexus between the Veteran's current disability and the incurrence of hypertension in service.  

Therefore, the Veteran is entitled to service connection for his hypertension on a presumptive basis. 

Service Connection for Kidney Disease

The Veteran has claimed that his kidney disease is secondary to his now service-connected hypertension. 

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439   (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran was diagnosed with chronic kidney disease (CKD) in April 2010.  At the time the nephrologist was uncertain if it was kidney disease, but follow up tests confirmed the diagnosis as hypertensive kidney disease, CKD.  This diagnosis continues to be noted throughout the medical records and the Veteran continued to be treated for the condition as recently in the records as October 2015 at HealthSpan.  Thus, the first element of secondary service connection is met. 

The second element is a service-connected disability.  As discussed above, the Veteran has met the criteria to establish service connection for hypertension.  Therefore, the second element is met.  

The final element requires a nexus between the Veteran's service-connected hypertension and the current kidney disease.  The nexus is evident in the diagnosis of hypertensive kidney diseases, which indicates the kidney disease is caused by the Veteran's hypertension.  Further, Dr. M. L. a nephrologist indicated that the Veteran's kidney disease was likely hypertension related in April 2010 after a consultation.  Dr. M.L. is competent to draw such an opinion as a medical doctor.  Moreover, he is specialized in nephrology.  Thus, the Board affords this opinion great weight.  Therefore, the evidence indicates that it is at least as likely as not that there is a nexus between the Veteran's current kidney disease and his service-connected hypertension, and service connection for kidney disease is warranted. 


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for hypertension is warranted. 

Service connection for hypertension is granted. 

Service connection for kidney disease, secondary to hypertension is granted.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


